 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   CHRISTINA McCALL
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-cr-126 MCE
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING CHANGE OF
13                           v.                           PLEA HEARING; ORDER
14   JAZIZ J. CEA,                                        DATE: April 28, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                BACKGROUND

18          On October 1, 2020, the Grand Jury in Sacramento returned a three-count Second Superseding

19 Indictment against the defendant Jaziz J. Cea, charging him with violations of: 18 U.S.C. §§ 2251(a) and
20 (e) – Attempted Production of Child Pornography (Count One); 18 U.S.C. § 2252(a)(1) – Transportation

21 of Child Pornography (Count Two); and 18 U.S.C. § 2252(a)(2) – Receipt of Child Pornography (Count

22 Three). A change of plea hearing in this matter is set for April 29, 2021.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize plea and sentencing hearings by video or telephonic conference when

26 1) such hearings “cannot be conducted in person without seriously jeopardizing public health and

27 safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

28 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

       STIPULATION REGARDING HEARING                       1
30
 1 Pub. L. 116-23 § 15002(b)(2). It also empowered Chief District Court Judges to authorize arraignments

 2 by video or teleconference. Id., § 15002(b)(1).

 3          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 4 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 5 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 6 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 7 functioning of the federal courts generally.”

 8          On April 2, 2021, for the reasons set forth in General Orders Nos. 610, 611, 612, 613, 614, 615,

 9 616, 617, 618, 620, 621, 624, and 628, the Chief Judge of this District, per General Order 630, also

10 made the findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of

11 Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure

12 generally still cannot be conducted in person in this district without seriously jeopardizing public health

13 and safety.” Accordingly, the findings of the Judicial Conference and General Order 630 establish that

14 plea and sentencing hearings cannot safely take place in person.

15          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

16 implemented by General Order 630—also requires district courts in individual cases to “find, for

17 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

18 serious harm to the interests of justice.” General Order 630 further requires that the defendant consent to

19 remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless
20 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

21 teleconference.

22          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

23 General Order 630 have been satisfied in this case. They request that the Court enter an order making

24 the specific findings required by the CARES Act and General Order 630. Specifically, for the reasons

25 further set forth below, the parties agree that:

26          1)      The change of plea hearing in this case cannot be further delayed without serious harm to

27 the interest of justice, given the public health restrictions on physical contact and court closures existing

28 in the Eastern District of California, the fact that the parties have reached a plea agreement to resolve

       STIPULATION REGARDING HEARING                      2
30
 1 this case, and the backlog of cases that is likely to increase in this District if criminal matters do not

 2 proceed by videoconference when the defendant consents and resolution has been reached between the

 3 parties; and

 4          2)      The defendant waives his physical presence at the change of plea hearing and consents to

 5 remote hearing by videoconference. Counsel joins in that waiver.

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

10 to exist in California on March 4, 2020.

11          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

12 National Emergency in response to the COVID-19 pandemic.

13          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

14 other public health authorities have suggested the public avoid large social gatherings in groups and

15 practice physical distancing (within about six feet) between individuals to potentially slow the spread of

16 COVID-19. The virus is thought to spread mainly from person-to-person contact, and vaccines are just

17 now beginning to be widely distributed to the general adult population.

18          4.      On March 17, 2020, this Court issued General Order 611, noting the President’s and

19 Governor of California’s emergency declarations and CDC guidance, and indicating that public health
20 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

21 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

22 commence before May 1, 2020.

23          5.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

24 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

25 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

26 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

27 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

28 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

       STIPULATION REGARDING HEARING                       3
30
 1 district judges; two of those positions are currently vacant and without nominations). The report further

 2 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 3 guidance regarding gatherings of individuals.

 4          6.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 5 2020, and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 6          7.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 7 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act

 8 through May 2, 2021.

 9          8.      General Order Nos. 613, 614, 615, 616, 620, 621, 624, and 628 have also issued and

10 made findings and implementing temporary emergency procedures in response to the COVID–19 crisis,

11 and these General Orders either remain in effect or have been superseded by a subsequent General Order

12 extending their provisions, with General Order 628 having expired on April 4, 2021. On April 2, 2021,

13 General Order 630 issued, authorizing further continuances of hearings and exclusions under the Speedy

14 Trial Act for another 90 days unless terminated earlier.

15          9.      Given these facts, it is essential that Judges in this District resolve as many matters as

16 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

17 hearings now, this District will be in a better position to work through the backlog of criminal and civil

18 matters once in-person hearings resume.

19          10.     The change of plea hearing in this case accordingly cannot be further delayed without

20 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

21 person, it only would add to the enormous backlog of criminal and civil matters facing this Court and

22 every Judge in this District, when normal operations resume.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

       STIPULATION REGARDING HEARING                       4
30
 1          11.    Under CARES Act § 15002(b), defendant consents to proceed with the change of plea

 2 hearing by videoconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: April 28, 2021                                  PHILLIP A. TALBERT
 5                                                           Acting United States Attorney
 6
                                                             /s/ Rosanne Rust
 7                                                           ROSANNE L. RUST
                                                             CHRISTINA McCALL
 8                                                           Assistant United States Attorneys
 9
      Dated: April 28, 2021                                  /s/ Doug Beevers
10                                                           DOUGLAS BEEVERS
11                                                           Counsel for Defendant
                                                             Jaziz J. Cea
12

13
                                                     ORDER
14
            1.     The Court adopts the findings above.
15
            2.     Further, the Court specifically finds that:
16
                   a)      The change of plea hearing in this case cannot be further delayed without serious
17
            harm to the interest of justice; and
18
                   b)      The defendant has waived his physical presence at the change of plea hearing and
19
            consents to remote hearing by videoconference.
20
            3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21
     of the CARES Act and General Order 630, the change of plea hearing in this case will be conducted by
22
     videoconference.
23
            IT IS SO ORDERED.
24
     Dated: May 4, 2021
25

26

27

28

      STIPULATION REGARDING HEARING                      5
30
